430 F.2d 935
UNITED STATES of America, Plaintiff-Appellee,v.Vincent Saltore CARDELLA, Defendant-Appellant.
No. 29193 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 20, 1970.
Tom C. Meers, Jacksonville, Fla., for defendant-appellant.
John L. Briggs, U.S. Atty., M.D. of Florida, Allan P. Clark, Asst. U.S. Atty., M.D. of Florida, for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida at Jacksonville, William A. McRae, Jr., District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966